                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                         DOCKET NO. 5:17-cv-00036-FDW-DSC


 JESSICA A. NICHOLAS,                           )
                                                )
        Plaintiff,                              )
                                                )
 vs.                                            )                     ORDER
                                                )
 THE H.T. HACKNEY CO.,                          )
                                                )
        Defendant.                              )
                                                )


       THIS MATTER is before the Court sua sponte concerning the setting of trial in this matter.

Because of a crowded criminal docket, including a peremptory setting in the 83-defendant case

of United States v. Addison, 3:17-cr-134, the Court hereby continues trial in this civil matter

from the March 4, 2019, term of court to the trial term beginning with docket call on May 6,

2019. See generally 18 U.S.C. § 3161 et seq. All pretrial deadlines shall be continued in

accordance with this new trial setting. The Court will set a date for a pretrial conference

following the ruling on the pending motion for summary judgment.

       IT IS SO ORDERED.



                                          Signed: February 20, 2019
